UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 95-2727



MICHAEL G. MCFADDEN,

                                             Plaintiff - Appellant,

         versus

UNITED STATES FIDELITY AND GUARANTY COMPANY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
94-3135-S)


Submitted:   January 18, 1996            Decided:   January 31, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Michael G. McFadden, Appellant Pro Se. Bruce Stephen Harrison,
Alisa Helene Reff, SHAWE & ROSENTHAL, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order granting

Defendant's motion for summary judgment in his employment discrim-

ination action under Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C.A. § 2000e-2 (West 1994). We have reviewed the

record and the district court's opinion and find no reversible
error. Accordingly, we affirm on the reasoning of the district

court. McFadden v. United States Fidelity & Guar. Co., No. CA-94-
3135-S (D. Md. Aug. 14, 1995). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2